United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0654
Issued: April 19, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On January 16, 2015 appellant filed a timely appeal from a July 31, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning a schedule award claim
for her shoulder and cervical spine conditions. The Board assigned Docket No. 15-0654.1
In the July 31, 2014 decision, an OWCP hearing representative awarded 11 percent
permanent impairment for the right shoulder condition and 0 percent permanent impairment for
the cervical condition. The hearing representative noted, however, that as appellant had already
received 6 percent permanent impairment for right carpal tunnel syndrome, under File No.
xxxxxx112, appellant was awarded only an additional 10 percent impairment for the right upper
extremity.2

1
2

By order dated July 24, 2015, the Board denied appellant’s request for oral argument.

On November 7, 2011 appellant, then a 55-year-old carrier technician, filed an occupational disease claim
alleging that she experienced pain in her right shoulder and cervical spine as a result of her employment. She first
became aware of her condition and realized it resulted from her employment on March 1, 2011. OWCP accepted
appellant’s claim for right shoulder sprain, right shoulder impingement, and supraspinatus tear and cervical disc
degeneration.

The Board has duly considered the matter and concludes that the case is not in posture for
decision. OWCP procedures provide that cases should be doubled when a new injury is reported
for an employee who previously filed an injury claim for a similar condition and further indicates
that the cases should be doubled as soon as the need to do so becomes apparent.3 As OWCP has
reduced the current award based on a rating she previously received for right carpal tunnel
syndrome, it should have doubled the case files in accordance with its procedures.
As the record before the Board does not contain evidence from the prior claim referenced
by OWCP and pertinent to her request for a schedule award for her right shoulder condition, the
Board is unable to properly address and adjudicate the current schedule award issue. On remand,
OWCP should combine the present case record, File No. xxxxxx728, with File No. xxxxxx112.
After combining these two case records, it should consider the evidence contained in the
combined case record and, following any necessary further development, issue an appropriate
decision. Accordingly, the July 31, 2014 decision affirming the additional impairment of 10
percent for the right upper extremity should be set aside.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 31, 2014 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: April 19, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2

